Sub-Item 77C DREYFUS INVESTMENT FUNDS Dreyfus/Standish Global Fixed Income Fund MATTERS SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders (the “Meeting”) of Dreyfus/Standish Global Fixed Income Fund (the “Fund”), a series of Dreyfus Investment Funds, was held on February 13, 2014. Out of a total of 18,450,568.496 of the Fund’s shares (“Shares”) of beneficial interest outstanding and entitled to vote at the Meeting, a total of 9,461,573.125 of the Fund’s Shares were represented at the Meeting, in person or by proxy. The proposals considered at the Meeting and the results were as follows: 1.
